Eberhardt, Presiding Judge.
The state having made it to appear that the appellant is a fugitive and on that basis having moved to dismiss the appeal, and in response to a rule nisi the appellant having conceded that at the trial of his case and before the jury returned with its verdict he did absent himself from custody of the officials by walking unnoticed out of the courthouse and that he has continuously remained a fugitive, and has been such at all times pending this appeal: Held:
When one becomes a fugitive from justice, so long as he remains so he forfeits all right to have the aid of the courts in reviewing errors claimed to have occurred in connection with his case, and upon being apprised of his escape or flight it is the duty of this court to dismiss his appeal. Gravitt v. State, 221 Ga. 812 (147 SE2d 447); Blaylock v. State, 129 Ga. App. 230 (199 SE2d 369).

Appeal dismissed.


Bell, C. J., and Pannell, P. J., concur.